                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION



DOROTHY M. CHILDRESS                                                  PLAINTIFF


v.                           NO. 3:19-cv-00023 PSH


ANDREW SAUL, Commissioner of                                             DEFENDANT
the Social Security Administration



                                     JUDGMENT


      Pursuant to the Memorandum Opinion and Order entered this day, judgment is

entered for the Commissioner of the Social Security Administration.

      IT IS SO ORDERED this 26th day of November, 2019.




                                              UNITED STATES MAGISTRATE JUDGE
